DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 8 and 15.
Amended: 1, 8.
Cancelled: 3, 7, 10 and 14.
Pending: 1-2, 4-6, 8-9, 11-13 and 15-20. 
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 8, filed 01/26/2022, with respect to claim(s) 1-2, 4-6, 8-9 and 11-13 have been fully considered and are persuasive.  The rejection of claim(s) 1-2, 4-6, 8-9 and 11-13 has been withdrawn. 
Allowable Subject Matter
Claim(s) 1-2, 4-6, 8-9, 11-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are Chen.
Chen discloses a system and method of operating a twin-transistor, multi-time programmable memory (MTPM) memory cell that ensures accurate reproducibility of bit values read after each of write cycle. Each multi-time programmable memory cell includes a series connection of a first transistor and a second transistor. The method includes writing, using a write circuit at select memory cell locations, initial bit values to one or more select memory cells. Then, using the write circuit, a rebalancing of a state of a parameter associated with one or more the first transistor or second transistor, at each the select memory cell, is performed. Then, an erasing cycle is performed, at each the rebalanced select memory cell, the written initial bit value. In one embodiment, the erasing cycle may first be performed prior to rebalancing. The rebalancing and erasing are to be performed prior to each bit value write cycle.
 
Re: Independent Claim 1 (and dependent claim(s) 2 and 4-6), there is no teaching or suggestion in the prior art of record to provide:
 and a bit cell that includes the first transistor and the second transistor and is an HCI fuse bit cell, wherein the un-programmed bit cell contains a random value that is used to generate a random key for physical unclonable function (PUF) applications.

Re: Independent Claim 8 (and dependent claim(s) 9 and 11-13), there is no teaching or suggestion in the prior art of record to provide:
and a bit cell that includes the first transistor and the second transistor and is an HCI bit cell fuse, wherein the un-programmed bit cell contains a random value that is used to generate a random key for physical unclonable function (PUF) applications.

Re: Independent Claim 15 (and dependent claim(s) 16-20), these claims were previously allowed. See OA dated 10/28/2021.
	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov